DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 3-7, 9-12, and 16-17, drawn to a cartridge for use with a process monitoring system. 
Group II, claim(s) 21-23, drawn to a process monitoring system.
Group III, claim(s) 24-27, drawn to an endoscope reprocessing system. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of a  cartridge for use with a process monitoring system comprising an adapter comprising a first fluid pathway and configured to be positioned in fluid communication with a reprocessing system; a receptacle; the cartridge comprising a second fluid pathway having an inlet and an outlet configured to be positioned in fluid communication with the first fluid pathway of the adapter when at least a portion of the cartridge is positioned in the receptacle of the adapter, such that the second fluid pathway of the cartridge is in fluid communication with the first fluid pathway of the adapter and fluid flow through the first fluid pathway of the adapter is at least partially diverted through the second fluid pathway of the cartridge when at least a portion of the cartridge is received in the receptacle of the adapter, and at least one indicator positioned on the cartridge in fluid communication Robole et al (US 20110217203 A1; hereinafter “Robole”; already of record).  Robole teaches a cartridge for use with a process monitoring system (Robole; Abstract; process challenge device comprising a container) comprising an adapter (Robole; para [57]; Fig. 1; Base 90 holds valves 20 and 30 in place) comprising a first fluid pathway and configured to be positioned in fluid communication with a reprocessing system (Robole; para [55]; Fig. 1; Pressure-actuating valve 20 regulates entrance of a sterilant into space 50); a receptacle (Robole; para [55]; Fig. 1; space 50); the cartridge comprising a second fluid pathway (Robole; para [55]; Fig. 1; Pressure-actuating valve 30 regulates exiting of a gas and/or a liquid out of space 50) having an inlet and an outlet (Robole; para [55]; Fig. 1; gas and/or liquid into or out of space 50; examiner notes the space lets gas/fluid in or out, thus having an inlet and outlet) configured to be positioned in fluid communication with the first fluid pathway of the adapter when at least a portion of the cartridge is positioned in the receptacle of the adapter, such that the second fluid pathway of the cartridge is in fluid communication with the first fluid pathway of the adapter and fluid flow through the first fluid pathway of the adapter is at least partially diverted through the second fluid pathway of the cartridge when at least a portion of the cartridge is received in the receptacle of the adapter (Robole; para [55]; Pressure-actuating valves 20 and 30 associated with container 40…Valve 20 is actuated when the pressure outside of the container 40 is higher than the pressure in space 50. Valve 30 is actuated when the pressure in space 50 is higher than outside the container 40. Pressure-actuating valve 20 regulates entrance of a sterilant into space 50 through port 25. Pressure-actuating valve 30 regulates exiting of a gas and/or a liquid out of space 50 through port 35; examiner notes that the valves are in communication with each other through the space 50), and at least one indicator positioned on the cartridge in fluid communication with the second fluid pathway of the cartridge (Robole; para [55, 56]; Fig. 1; Process indicator 80…allow positioning indicator 80 within space 50 and removing indicator 80 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798